                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
SHAWN MURPHY,

                 Plaintiff,
         v.                                         Case No. 21-cv-52-pp

WISCONSIN DEPARTMENT OF CORRECTIONS,
WISCONSIN DIVISION OF COMMUNITY
CORRECTIONS, KENDRA HEEREY,
and ROSE MARIE BARANEK,

            Defendants.
______________________________________________________________________________

   ORDER GRANTING PLAINTIFF’S MOTIONS TO PAY INITIAL PARTIAL
 FILING FEE FROM RELEASE ACCOUNT (DKT. NO. 8) AND TO WITHDRAW
                     HIS JURY DEMAND (DKT. NO. 10)
______________________________________________________________________________

         On January 13, 2021, plaintiff Shawn Murphy, an inmate at Waupun

Correctional Institution who is representing himself, filed a complaint under 42

U.S.C. §1983. Dkt. No. 1. He also filed a copy of his institutional trust account

statement showing a balance of $0.00. Dkt. No. 3. The same day, the court

ordered that by February 12, 2021, the plaintiff either must pay an initial

partial filing fee of $1.71 or file a letter explaining why he could not do so. Dkt.

No. 6.

         On January 19, 2021, the court received a letter from the plaintiff saying

that he could not pay the full $1.71 initial partial filing fee because he had a

balance of only $0.94 in his release account. Dkt. No. 8. He also provided a

copy of his trust account statement from December 2020, which confirms the

$0.94 balance in his release account and shows a balance of $0.00 in his


                                           1

              Case 2:21-cv-00052-PP Filed 02/02/21 Page 1 of 3 Document 11
regular trust account. Dkt. No. 9. The plaintiff asked to pay the $0.94 from his

release account toward the initial partial filing fee and then “add the remainder

owed to the payments comming [sic] from the plaintiff’s prisoner’s trust

account.” Dkt. No. 8 at 1–2.

      The court will grant his request as follows: The plaintiff may use the

funds in his release account to pay the initial partial filing fee only if he does

not have sufficient funds in his regular account to pay all of the initial partial

filing fee. See Carter v. Bennett, 399 F. Supp. 2d 936, 936–37 (W.D. Wis.

2005). If the plaintiff has money in his regular account, he first must use that

money to pay the initial partial filing fee. The initial partial filing fee is $1.71.

The plaintiff’s partial trust account statement from December 2020 shows a

balance of $0.00 in his trust account. If any money becomes available in that

account, he must ask his institution to withdraw that full amount from his

regular account first and then withdraw the balance of the $1.71 from his

release account. In other words, he must use all the funds in his regular trust

account before he can access the money in his release account. The plaintiff

should explain this to the business office at the prison, or even show them this

order, to ensure compliance with this order.

      The plaintiff also asked to withdraw his demand for a jury trial. Dkt.

No. 10. He stated that he does not want a jury to hear this case. Id. The court

will grant that motion.

      The court GRANTS the plaintiff’s motion to use his release account to

pay the initial partial filing fee, as described above. Dkt. No. 8. The plaintiff


                                           2

         Case 2:21-cv-00052-PP Filed 02/02/21 Page 2 of 3 Document 11
must send the initial partial filing fee, or a letter explaining why he cannot do

so, in time for the court to receive it by February 12, 2021. If the court does

not receive the initial partial filing fee by the end of the day on February 12,

2021, the court will dismiss the case on the next business day.

      To the extent the plaintiff does not have enough money in his regular

trust account to pay the initial partial filing fee, he is responsible for making

arrangements with the business office at the prison to pay the remainder of the

initial partial filing fee from his release account. The plaintiff may use the

money in his release account to satisfy the initial partial filing fee only if

insufficient funds are available in his regular trust account.

      The court will send a copy of this order to the warden of Waupun

Correctional Institution.

      The court GRANTS the plaintiff’s request to withdraw his demand for a

jury trial. Dkt. No. 10.

      Dated in Milwaukee, Wisconsin this 2nd day of February, 2021.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                          3

         Case 2:21-cv-00052-PP Filed 02/02/21 Page 3 of 3 Document 11
